The facts are stated in the opinion of the court pronounced by
Porter, J.
Asale mado m slaves in this, must be register-ca in this state in tue manner requi-maderero before party“a°otatlüld
This action was commenced by attachment, and the case comes before us on an appeal by the intervenors, who set up title to the property attached in the hands of the garnishee.
The appellants claim under a sale made in the state of Virginia, the slaves were not delivered when the attachment was laid, nor was any registery ever made in this state of the conveyance by which they were acquired. The plaintiff, who was a third party to the act, cannot be affected by it, ^ until it was duly recorded here. The slaves were within this when the contract abroad took place; and it is clear that the conveyance made there cannot have greater effect than a similar one executed within the limits of Louisiana which was unregistered could have. 2 La. Reports, 122.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be affirmed with costs.